Citation Nr: 1332658	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  12-32 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to June 23, 2010, for the grant of service connection for the cause of the Veteran's death.

(A separate decision is being issued under a separate docket number for the appeal for a motion to revise a December 1996 Board decision on the basis that it was clearly and unmistakably erroneous (CUE).)



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from October 1942 to April 1946 and June 1948 to June 1975.  The Veteran was also a Prisoner of War of the German Government from July 1944 to April 1945.  He died in December 1993 and the appellant is the Veteran's surviving spouse. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO reopened the claim for death benefits, and granted service connection for the cause of the Veteran's death, effective from June 23, 2010.  The appellant disagreed with the effective date assigned, and this appeal ensued. 

The appellant testified at a personal hearing before the Board in July 2013.  A transcript of her testimony is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).



FINDINGS OF FACT

1.  Cancer of the larynx is related to the Veteran's exposure to herbicides during his active service in the Republic of Vietnam. 

2.  In December 1993, the Veteran died from complications of the laryngeal cancer.

3.  Cancer of the larynx became an Agent Orange presumptive disease effective June 9, 1994.  


CONCLUSION OF LAW

The criteria for an effective date of June 9, 1994, for a grant of service connection for cause of the Veteran's death are met.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.312, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  As the Board is, however, granting the claim addressed on the merits, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

In light of the Board's decision addressing the motion to revise the December 1996 decision based on CUE, and as explained in that decision, the effective date for the award of service connection for the cause of the Veteran's death is June 9, 1994.


ORDER

Entitlement to an effective date of June 9, 1994, for the award of service connection for the cause of the Veteran's death is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


